COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-225-CV





IN THE MATTER OF R.A.D.





------------



FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant R.A.D. attempts to appeal from the trial court’s order certifying him to stand trial as an adult and transferring him to a criminal district court.  On June 3, 2008, we notified Appellant of our concern that we lack jurisdiction over this appeal because article 44.47(b) of the code of criminal procedure provides that such an order may be appealed “only in conjunction with the appeal of a conviction . . . or . . . order of deferred adjudication for the offense for which the defendant was transferred to criminal court.”
(footnote: 2)  Appellant’s response indicates that he would consent to the dismissal of this case for want of jurisdiction.

Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: June 26, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Tex. Code Crim. Proc. Ann.
 art. 44.47(b) (Vernon 2006).


3:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).